Citation Nr: 9908634	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for muscle atrophy and 
weakness of the lower extremities.

4.  Entitlement to a rating in excess of 10 percent for 
metatarsalgia with Morton's neuroma and pes planus of the 
right foot.

5.  Entitlement to a rating in excess of 10 percent for 
metatarsalgia with Morton's neuroma and pes planus, status 
post fracture of the metatarsals of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from December 1942 to 
November 1945.

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
bilateral knee and ankle disabilities, and muscle atrophy 
with weakness of the lower extremities.  In pertinent part, 
it is argued that the veteran currently suffers from 
bilateral knee and ankle disorders, as well as muscle atrophy 
and weakness of the lower extremities, which are proximately 
due to and/or the result of his service-connected right and 
left foot disabilities.

In that regard, the Board of Veterans' Appeals (Board) 
observes that, over the course of many years, the veteran has 
received treatment in the form of orthotic devices for his 
service-connected right and left foot disabilities, none of 
which has proven particularly successful.  While on 
Department of Veterans Affairs (VA) orthopedic examination in 
April 1997, the examiner commented that there was "no 
probable causal relationship" between the veteran's various 
lower extremity problems and his service-connected foot 
disabilities, he further commented that the veteran's 
"abnormal gait" made symptoms in these areas "more 
noticeable."  Additionally noted was that, were this to be 
considered aggravation, the status of the areas in question 
"without aggravation" would be the same as it was presently 
"except for less pain."  Such statements raise some question 
as to whether the veteran's service-connected foot 
disabilities, if not in fact responsible for "causing" his 
current knee and ankle problems, are in some way responsible 
for "aggravating" those problems.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Turning to the issue of increased ratings for the veteran's 
service-connected right and left foot disabilities, the Board 
observes that, in March 1995, and once again in April 1997, 
the veteran underwent VA examinations for compensation 
purposes.  Those examinations, however, while reasonably 
complete, do not present findings in sufficient detail to 
enable the Board to thoroughly evaluate the current extent of 
the disabilities at issue.  More specifically, while on 
private medical examination in April 1997, there was noted 
the presence of "significantly" pronated feet and flattened 
arches, more so in the veteran's left foot than the right, 
neither of the VA examinations makes any reference whatsoever 
to pronation "or abduction" of the veteran's feet.  Given 
that such evidence arguably constitutes grounds for an 
increased rating, the Board is of the opinion that further 
development of the evidence in this area is required prior to 
a final adjudication of the veteran's claims.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that this duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claims includes obtaining adequate VA examinations, including 
examination by a specialist, when necessary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, in light of 
the aforementioned, the case is REMANDED to the Regional 
Office (RO) for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1998, the date of 
the most recent VA medical examination of 
record, should be obtained and 
incorporated in the claims file.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include all appropriate studies, in 
order to more accurately determine the 
exact nature and etiology of his claimed 
knee, ankle, and lower extremity 
disabilities, and the current severity of 
his service-connected right and left foot 
disorders.  This examination should be 
conducted, if possible, by a physician 
who has not heretofore seen or examined 
the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic knee, ankle, or 
lower extremity disabilities, and, if so, 
whether those disabilities are as likely 
as not the result of or aggravated by the 
veteran's service-connected right and 
left foot disabilities.  With respect to 
the veteran's service-connected right and 
left foot disabilities, the examiner 
should report pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically range of 
motion and degrees of arc in all planes, 
with an explanation as to what is the 
normal range of motion, and pain on use, 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected foot disabilities.  The 
examiner should, additionally, 
specifically comment as to the presence 
or absence of marked deformity "including 
pronation and/or abduction" of either or 
both of the veteran's feet, as well as 
pain on manipulation and use, swelling, 
tenderness of the plantar surfaces, 
marked inward displacement and/or spasm 
of the tendo achillis on manipulation, 
and callosities.   In addition, the 
examiner should opine whether pes planus 
is best characterized as "moderate," 
"severe," or "pronounced." All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims 





file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive 
to, and in complete compliance with, the 
directives of this REMAND, and, if not, 
the RO should take corrective action.

Following completion of the above action, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	



______________________________
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 5 -


